COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-12-00260-CR


DAVID ALAN PERRIGO, JR.                                             APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant David Alan Perrigo, Jr. attempts to appeal his convictions for

aggravated assault of a child and indecency with a child. The trial court imposed

Appellant’s sentence on March 2, 2012. Appellant timely filed a motion for a new

trial. Under our rules, his notice of appeal was due on May 31, 2012. See Tex.




      1
       See Tex. R. App. P. 47.4.
R. App. P. 26.2(a)(2). Appellant did not file his notice of appeal, however, until

June 11, 2012.

       An appellate court may extend the time to file the notice of appeal if, within

15 days after the deadline for filing the notice of appeal, the party: (a) files in the

trial court the notice of appeal; and (b) files in the appellate court a motion

complying with rule 10.5(b). Tex. R. App. P. 26.3. In this case, a motion to

extend time to file the notice of appeal was due on June 15, 2012. See Tex. R.

App. P. 26.3. Appellant filed his motion to extend time to file notice of appeal on

June 20, 2012. It is, therefore, untimely.

       A notice of appeal that complies with the requirements of rule 26 is

essential to vest this court with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998). The court of criminal appeals has held that, without a

timely filed notice of appeal or motion for extension of time, we cannot exercise

jurisdiction over an appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.

App. 1996); see also Slaton, 981 S.W.2d at 210.

       Because Appellant’s notice of appeal and motion to extend time to file

notice of appeal were untimely, we have no jurisdiction over this appeal.

Accordingly, we deny the motion to extend time to file notice of appeal and

dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 26.3, 42.3(a),

43.2(f).




                                          2
                                          PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; AND DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 9, 2012




                                 3